          Case 2:20-cv-00494-JD Document 10 Filed 05/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROBERT HUTT, and                                           CIVIL ACTION
 JARED HUTT,
                Plaintiffs,

                v.
                                                            NO. 20-494
 XPRESSBET, LLC,
                        Defendant.

                                           ORDER

       AND NOW, this 28th day of May, 2020, upon consideration of Defendant’s Motion to

Compel Arbitration (Document No. 3, filed April 6, 2020), Plaintiffs’ Response in Opposition to

Defendant’s Motion to Compel Arbitration (Document No. 5, filed April 20, 2020), and

Defendant’s Reply Brief in Support of Motion to Compel Arbitration (Document No. 8, filed

April 27, 2020), for the reasons stated in the accompanying Memorandum dated May 28, 2020,

IT IS ORDERED that Defendant’s Motion to Compel Arbitration is GRANTED. The dispute

between plaintiffs, Robert Hutt and Jared Hutt, and defendant, Xpressbet, LLC, is REFERRED

to arbitration pursuant to the agreement between the parties—the Terms & Conditions—

including but not limited to, the Terms of Wagering for All Users Placing Wagers.

       IT IS FURTHER ORDERED that the Complaint is DISMISSED WITHOUT

PREJUDICE to plaintiffs’ right to raise in arbitration the claims asserted in the dismissed

Complaint.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
